Citation Nr: 1112144	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-31 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left nephrectomy.  

2.  Entitlement to service connection for hypertension, diabetes mellitus, stroke, defective vision, nephrectomy scar, psychiatric disorder, and loss of a creative organ, claimed as secondary to left nephrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to February 1969.  

By rating action in January 1970, the RO denied service connection for left nephrectomy.  The Veteran and his representative were notified of this decision and did not appeal.  The Veteran's request to reopen the claim was denied by the RO in December 1987, and was not appealed.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the RO which denied the Veteran's request to reopen service connection for left nephrectomy and secondary service connection for hypertension, diabetes mellitus, stroke, defective vision, nephrectomy scar, psychiatric disorder, and loss of a creative organ.  A hearing before the undersigned was held in Washington, D.C. in January 2010.  In February 2010, the Board reopened the claim for left nephrectomy and remanded the appeal for additional development.  


FINDINGS OF FACT

1.  The Veteran's left nephrectomy for congenital megaloureter in service was ameliorative in nature, and there was no evidence of an increase in severity beyond the natural progression of the underlying disease process in service.  

2.  The Veteran is not service connected for left nephrectomy.  




CONCLUSIONS OF LAW

1.  Service connection for left nephrectomy is not warranted.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  

2.  The claims of service connection for hypertension, diabetes mellitus, stroke, defective vision, nephrectomy scar, psychiatric disorder, and loss of a creative organ, as secondary to left nephrectomy lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and testified at a hearing before the undersigned in January 2010.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009)  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Left Nephrectomy

The Veteran contends that while he had a kidney stone removed when he was 17 years old, at which time he was also found to have a congenital narrowed left ureter, he had no problems with his kidneys when examined and accepted for military service in 1965.  He testified that that about 10 months into service, he experienced some low back pain and was referred to a VA medical facility for evaluation.  He said that subsequent evaluations found no evidence of a kidney disorder other than the congenital abnormality, and that a VA doctor recommended that he undergo surgery to fix the narrowed ureter to avoid any future problems.  The Veteran testified that he suffered complications after the surgery and was told that his kidneys had deteriorated such that the problem could not be surgically repaired and that removal of the kidney was the only viable option.  The Veteran contends that the initial surgical procedure in service was not necessary because he had no problems with his kidneys at that time, and that the subsequent left nephrectomy was the result of aggravation of the pre-existing congenital disorder by the experimental surgery.  

The Veteran argues that his hypertension, diabetes mellitus, stroke, defective vision, nephrectomy scar, psychiatric disorder, and loss of a creative organ are directly related to the removal of his left kidney and believes that service connection should be established for all of these current disabilities on a secondary basis.  

Concerning the Veteran's assertions and testimony, while he is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Historically, pre-service medical records showed that the Veteran was admitted to a private hospital in September 1963, with a sudden onset of left sided pain of two days duration.  The report indicated that the Veteran underwent a cholecystectomy for stones in August 1963, two weeks prior to admission.  Multiple intravenous pyelograms (IVP) in September 1963 revealed marked impairment of function of the left upper urinary tract.  No calculus were seen and the radiologist indicated that the findings may be due to either a non-opaque calculus or changes secondary to the recent passage of a calculus.  The final diagnosis included left hydronephrosis and hydro-ureter suggestive of congenital megaloureter.  

The Veteran's service enlistment examination showed a history of cholecystectomy, asymptomatic - "NDQ" and a 12-inch scar on the right side.  The service treatment records showed that the Veteran was initially seen for possible kidney problems in November 1966.  At that time, the Veteran reported that he felt sluggish, tired and had a burning sensation on urination, and requested to have a urinalysis.  Subsequent diagnostic studies revealed hydronephrosis on the left with possible obstruction of the left ureter, and the Veteran was transferred to a VA hospital for additional treatment.  

A VA intravenous pyelogram revealed rather severe left hydronephrosis and left hydroureter, and the Veteran underwent ureteroneocystostomy in November 1966.  Because of the increased distance from the new ureteral orifice as a result of excision of the strictured ureter, a bladder flap was fashioned and the ureter implant was inserted into the new flap.  The Veteran's immediate postoperative course was excellent, and he was discharged in satisfactory condition.  The records showed that the Veteran had two documented episodes of left pyelonephritis over the following four months, which resolved with antibiotic therapy.  

The Veteran was admitted to the VA hospital in April 1967 for reevaluation as it was thought that he would need to undergo a left nephrectomy.  Additional IVPs were essentially normal and showed some improvement in the rather marked left hydronephrosis.  Although laboratory studies on admission revealed marked pyuria and a positive urine culture, all other diagnostic studies were within normal limits.  The report indicated that the Veteran was placed on intensive antibiotic therapy and was asymptomatic for one month and, therefore, a left nephrectomy was not advised at that time.  

A VA medical evaluation report in June 1967, included a detailed description of the Veteran's medical history by urological services.  The report noted that the Veteran had a blocked left ureter due to a stricture of the lower third of the ureter in November 1966, and that considerable consultation was given to the feasibility of removing the left kidney and left ureter as opposed to attempting a plastic repair of the stricture and ureter.  Given the Veteran's age (20 years old) it was felt that an attempt should be made at plastic surgery to save the left kidney, and the Veteran underwent left ureteroneocystotomy in November 1966.  The report noted that the success of that procedure was not yet clear, as the Veteran had had two known episodes of infection subsequent to the surgery and was known to have objective evidence of reflux of urine from the bladder up to the left kidney.  The physician noted that while this was not uncommon with this type of plastic surgery, the presence of a urinary tract infection could further deteriorate the left kidney and necessitate removal.  The physician indicated that, as of the date of this report, there was no objective evidence of further deterioration of function of the left kidney, and recommended periodic reevaluations for the next six months.  The physician cautioned that if the Veteran exhibited deterioration of function of the kidney or had continued episodes of acute infections, removal of the left kidney might be required.  

The service records showed that the Veteran was essentially asymptomatic for several months.  However, a routine follow-up evaluation in January 1968 revealed progressive deterioration of the left kidney to the point that it was not considered salvageable.  The Veteran underwent left nephrectomy without complication in January 1968, and was discharged to duty on February 9, 1968.  The service records showed no further complaints, treatment or abnormalities during his remaining one year of service.  His separation examination in February 1969 indicated that there were no complications or sequalae from the left kidney nephrectomy.  There were three surgical scars on his abdomen secondary to left nephrectomy, cholecystectomy, and left nephrostomy.  

A June 1969 VA hospital report showed that the Veteran was admitted for observation and examination, and that all clinical and diagnostic studies were within normal limits and there was no evidence of kidney infection.  A November 1969 VA examination report showed no complaints or abnormalities referable to any kidney problems.  

The evidentiary record includes numerous private medical reports showing treatment for various maladies from 1995 to 2009.  The records showed a history of hypertension beginning around 1980, a diagnosis of diabetes mellitus around December 1994, a stroke in February 2002, and diabetic retinopathy with cataract implant in the right eye and aggressive neovascular disease resulting in total blindness in the left eye.  The diagnosis on a private psychological evaluation in September 2002, included adjustment disorder with mixed anxiety and depressed mood.  

A letter from a private urologist, dated in May 2005, (a four sentence document addressed "To Whom It May Concern," stated that it was "conceivable" that the Veteran's military service "could have aggravated his medical condition requiring removal of his left kidney and therefore, contributed to his high blood pressure and uncontrolled hypertension."  

A letter from another private physician, R. S. Meador, M.D., dated in August 2009, was to the effect that the Veteran's service duties caused him to be in a chronic state of dehydration, which prematurely aggravated and deteriorated his left kidney disorder beyond its normal progression and led to nephrolithiasis and his subsequent nephrectomy.  

At the direction of the Board in February 2010, the Veteran was examined by VA in March 2010, to determine whether there was any permanent worsening of his pre-existing congenital kidney disorder in service, and if so, whether any such increase in severity was due to the natural progression of the kidney disorder.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history.  The Veteran reported that he started retaining fluids four to five years ago, urinated about every eight hours, and felt weak all the time.  He denied any nocturia, incontinence, or erectile dysfunction, and said that he is able to have intercourse, but thought that he suffered from low libido.  The examiner opined that the Veteran's chronic kidney disease was less likely than not caused by, related to, or worsened beyond natural progression in service.  

The VA examiner also indicated that he reviewed the private medical opinion that the Veteran's nephrectomy in service was due to working conditions which caused renal stones and decreased renal function, and concluded that it was not based on any known fact, and was mere speculation.  The examiner noted that the service records showed that the Veteran's nephrectomy was due to hydronephrosis and chronic pyelitis and chronic pyelonephritis, and that pathology studies after the nephrectomy did not reveal any evidence of stones.  Furthermore, the Board notes that there was not a single complaint or findings in the service treatment records that the Veteran experienced or suffered from dehydration.  

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

In this case, the Board finds the VA opinion to be most persuasive, as it was based on a longitudinal review of the claims file and examination of the Veteran, and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's congenital left kidney disorder was not aggravated beyond the natural progression of the disease process during service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

In contrast, the opinions from the two private physicians offered only conclusory statements without any discussion or analysis of the facts or the basis for the conclusions reached.  The providers did not review of the claims file or refer to any specific findings or medical treatise to support their conclusions, and based their opinions primarily on the Veteran's self-described history of symptoms in service.  In fact, the most recent opinion assumed facts which were not demonstrated in the service treatment records.  

For the reasons discussed above, the Board finds that the private opinions are of less probative value than the VA opinion, which was based on a longitudinal review of the entire evidentiary record and included a more thorough and detailed explanation as to the basis for that opinion.  

Given the lack of any persuasive medical evidence showing that the Veteran's congenital left kidney disorder worsened or otherwise underwent an increase in disability beyond the natural progress of the disease process in service, the Board finds that the presumption of soundness has been rebutted.  Further, since there is clear and unmistakable evidence that the congenital kidney disorder was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that the disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1153).  The Board has found by clear and unmistakable evidence that the Veteran's left kidney disorder preexisted service and was not aggravated by service in order to rebut the presumption of soundness on entrance.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Therefore, the Board finds no basis to grant service connection.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Secondary Service Connection

The Veteran does not claim, nor do the service treatment records show any pertinent abnormalities or diagnosis referable to any cardiovascular or psychiatric problems, diabetes or visual impairment in service.  Rather, the Veteran contends that his current problems from hypertension, diabetes mellitus, stroke, defective vision, psychiatric disorder, and loss of a creative organ are due to, or the result of the left nephrectomy in service.  

As to the nephrectomy scar, because the surgical procedure in service was ameliorative in nature, and not due to aggravation of the underlying congenital disorder, service connection for any residual scarring is not warranted.  38 C.F.R. § 3.306(b)(1).  Likewise, as service connection is not established for the Veteran's left nephrectomy, there is no basis to support the claim for secondary service connection.  

Thus, the Board concludes that there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that allegedly caused his hypertension, diabetes mellitus, stroke, defective vision, nephrectomy scar, psychiatric disorder, and loss of a creative organ.  Accordingly, the application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefits sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for left nephrectomy is denied.  

Service connection for hypertension, diabetes mellitus, stroke, defective vision, nephrectomy scar, psychiatric disorder, and loss of a creative organ secondary to left nephrectomy is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


